         Case 1:19-cv-10710-ALC-SLC Document 17 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
S.P. et al.,

                              Plaintiffs,

         -v-
                                                       CIVIL ACTION NO.: 19 Civ. 10710 (ALC) (SLC)

                                                               ORDER FOR STATUS REPORT
NEW YORK CITY DEPARTMENT OF EDUCATION,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Court’s order at ECF No. 16, the parties were to submit a Stipulation of

Dismissal by September 9, 2020. (ECF No. 16).

         The parties have not done so, and are now ORDERED to submit a Stipulation of Dismissal

or a status report on the finalization of settlement by Friday, September 18, 2020.

Dated:          New York, New York
                September 11, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
